Case 20-66891-bem        Doc 7    Filed 06/11/20 Entered 06/11/20 11:05:52    Desc Main
                                  Document      Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                               )   CHAPTER 11
                                                     )
LA PROPERTY INVESTMENTS LLC,                         )   CASE NO. 20-66891-bem
                                                     )
               DEBTOR.                               )
                                                     )
NANCY J. GARGULA,                                    )
UNITED STATES TRUSTEE,                               )
                                                     )
               MOVANT.                               )
                                                     )
v.                                                   )   CONTESTED MATTER
                                                     )
LA PROPERTY INVESTMENTS LLC,                         )
                                                     )
               RESPONDENT.                           )


     NOTICE OF HEARING ON UNITED STATES TRUSTEE’S MOTION TO DISMISS

         PLEASE TAKE NOTICE that the United States Trustee has filed a motion requesting

that the above-referenced case be dismissed.

         GIVEN THE CURRENT PUBLIC HEALTH CRISIS, HEARINGS MAY BE

 TELEPHONIC ONLY. PLEASE CHECK THE “IMPORTANT INFORMATION

 REGARDING COURT OPERATIONS DURING COVID-19 OUTBREAK” TAB AT

 THE TOP OF THE GANB WEBSITE PRIOR TO THE HEARING FOR

 INSTRUCTIONS ON WHETHER TO APPEAR IN PERSON OR BY PHONE.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the United

States Trustee's motion in Courtroom 1402, United States Courthouse, 75 Ted Turner Drive,

S.W., Atlanta, Georgia 11:00 a.m. on July 7, 2020.
Case 20-66891-bem        Doc 7     Filed 06/11/20 Entered 06/11/20 11:05:52            Desc Main
                                   Document      Page 2 of 5


       Your rights may be affected by the court’s ruling on this motion. You should read this

motion carefully and discuss it with your attorney, if you have one in this bankruptcy case. (If

you do not have an attorney, you may wish to consult one.) If you do not want the court to grant

the relief sought in this motion or if you want the court to consider your views, then you and/or

your attorney must attend the hearing. You may also file a written response to the motion with

the Clerk at the address stated below, but you are not required to do so. If you file a written

response, you must attach a certificate stating when, how and on whom (including addresses)

you served the response. Mail or deliver your response so that it is received by the Clerk at least

two business days before the hearing.       The address of the Clerk’s Office is: Clerk, U.S.

Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, GA 30303. You must also

mail a copy of your response to the undersigned at the address stated below.



Dated: June 11, 2020                                 NANCY J. GARGULA
                                                     UNITED STATES TRUSTEE
                                                     REGION 21

                                                                 /s/
                                                     Vanessa A. Leo
                                                     Georgia Bar No. 410598
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     362 Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, GA 30303
                                                     404-331-4437
                                                     Vanessa.A.Leo@usdoj.gov
Case 20-66891-bem         Doc 7    Filed 06/11/20 Entered 06/11/20 11:05:52            Desc Main
                                   Document      Page 3 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                )      CHAPTER 11
                                                      )
LA PROPERTY INVESTMENTS LLC,                          )      CASE NO. 20-66891-bem
                                                      )
                DEBTOR.                               )
                                                      )
NANCY J. GARGULA,                                     )
UNITED STATES TRUSTEE,                                )
                                                      )
                MOVANT.                               )
                                                      )
v.                                                    )      CONTESTED MATTER
                                                      )
LA PROPERTY INVESTMENTS LLC,                          )
                                                      )
                RESPONDENT.                           )


                   UNITED STATES TRUSTEE’S MOTION TO DISMISS


         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, in furtherance of

her administrative responsibilities imposed pursuant to 28 U.S.C. § 586(a) and 11 U.S.C. §

1112(b), files this Motion to Dismiss and in support therefor states as follows:

                                                1.

         The Court has jurisdiction of this matter under 28 U.S.C. §1334(a) and (b), 28 U.S.C.

§157(a) and (b)(1). This is a core proceeding under 28 U.S.C. §157(b)(2)(A) and (B).

                                                2.

         This case was commenced June 2, 2020, by filing on Debtor’s behalf a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code.

                                                3.

         The Petition was signed by Lemarcus Allison, as Owner of the Debtor.
Case 20-66891-bem          Doc 7     Filed 06/11/20 Entered 06/11/20 11:05:52              Desc Main
                                     Document      Page 4 of 5


                                                   4.

        As of the date of filing this motion, no trustee has been appointed on the case.

                                                   5.

        Debtor failed to file a mailing matrix with the Court listing the creditors in the present

case.

                                                   6.

        It appears on the face of the petition that Debtor is an artificial entity and that is not

represented by an attorney.

                                                   7.

        Because Debtor is an artificial entity, it cannot represent itself in this proceeding, nor may

its officers appear before this court on its behalf unless they are licensed attorneys. See Palazzo

v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); National Indep. Theatre Exhibitors, Inc.

v. Buena Vista Distrib. Co., 748 F.2d 602, 609 (11th Cir. 1984).

        WHEREFORE, the United States Trustee prays for (i) the entry of an order dismissing

this case in its entirety; and (ii) such further relief as the court deems appropriate.

Dated: June 5, 2020

                                                        NANCY J. GARGULA
                                                        UNITED STATES TRUSTEE
                                                         REGION 21
                                                                    /s/
                                                        Vanessa A. Leo
                                                        Georgia Bar No. 410598
                                                        United States Department of Justice
                                                        Office of the United States Trustee
                                                        362 Richard B. Russell Building
                                                        75 Ted Turner Drive, SW
                                                        Atlanta, GA 30303
                                                        404-331-4437
Case 20-66891-bem       Doc 7    Filed 06/11/20 Entered 06/11/20 11:05:52         Desc Main
                                 Document      Page 5 of 5


                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Motion to
Dismiss Case and Notice of Hearing using the Bankruptcy Court’s Electronic Case Filing
program. I further caused a copy of this document to be served via United States First Class
Mail, with adequate postage prepaid on the following parties at the address shown for each:

LA Property Investments LLC                       U.S. Securities & Exchange Commission
3034 Dogwood Drive                                Office of Reorganization
Atlanta, GA 30354                                 Suite 900
                                                  950 East Paces Ferry Road, NE
Calcon Mutual Mortgage LLC                        Atlanta, GA 30326-1382
3131 Camino Del Rio North
Suite 1680
San Diego, CA 92108-5755

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

One Trust Home Loans
Calcon Mutual Mortgage LLC
3131 Camino Del Rio North
Suite 1680
San Diego, CA 92108-5755

Date: June 11, 2020

                                                  NANCY J. GARGULA
                                                  UNITED STATES TRUSTEE
                                                  REGION 21

                                                             /s/
                                                  Vanessa A. Leo
                                                  Georgia Bar No. 410598
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard B. Russell Building
                                                  75 Ted Turner Drive, SW
                                                  Atlanta, GA 30303
                                                  404-331-4437
                                                  Vanessa.A.Leo@usdoj.gov
